SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

924
CA 13-01039
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


TAMAICA M. TAYLOR, PLAINTIFF-APPELLANT,

                     V                                             ORDER

MARCIA A. BIRDSONG, DEFENDANT-RESPONDENT.
(ACTION NO. 1.)
-----------------------------------------
TAMAICA M. TAYLOR, PLAINTIFF-APPELLANT,

                     V

DAVID VANGALIO, DEFENDANT-RESPONDENT.
(ACTION NO. 2.)
(APPEAL NO. 1.)


FRANK S. FALZONE, BUFFALO (LOUIS ROSADO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO KITA CURVIN & BANKER, BUFFALO (HILARY C. BANKER OF COUNSEL),
FOR DEFENDANT-RESPONDENT MARCIA A. BIRDSONG.

BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANT-RESPONDENT DAVID VANGALIO.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered May 1, 2013. The order, insofar as appealed
from, denied in part the motion of plaintiff for partial summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court